Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2014

                                       No. 04-13-00787-CV

                                      Leticia R. ALVAREZ,
                                             Appellant

                                                 v.

                                      Reymundo ALVAREZ,
                                           Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-12-340
                          Honorable Romero Molina, Judge Presiding


                                          ORDER

Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice


         Appellant’s brief was filed on July 23, 2014. Appellee’s brief was due on August 22,
2014. On August 28, 2014, the clerk of the court sent a letter to appellee’s counsel of record
informing him that appellee’s brief had not been filed. The letter directed appellee’s counsel to
file a response to our letter stating a reasonable explanation for failing to timely file appellee’s
brief. The letter stated that if counsel intended for the response to act as a motion for extension of
time, it must comply with Rule 10.5 of the Texas Rules of Appellate Procedure and this court’s
local rules.

        On September 16, 2014, appellee’s counsel filed a motion to withdraw. In the motion, he
states that although he was hired to represent appellee at trial, he was not hired to represent
appellee on appeal.

        Rule 6 of the Texas Rules of Appellate Procedure governs the representation by counsel
on appeal. Rule 6.4 addresses nonrepresentation notices. Rule 6.5 addresses motions to
withdraw. Rule 6.5(a) of the Texas Rules of Appellate Procedure provides that a “motion for
leave to withdraw” filed in an appeal “must contain” the following:
       (1)   a list of current deadlines and setting in the case;
       (2)   the party’s name and last known address and telephone number;
       (3)   a statement that a copy of the motion was delivered to the party; and
       (4)   a statement that the party was notified in writing of the right to object to the motion.

TEX. R. APP. P. 6.5(a). The motion to withdraw filed by appellee’s counsel fails to contain the
information required by Rule 6.5(a). Accordingly, the motion to withdraw is DENIED.

        If we do not receive an appropriate response from appellee’s counsel within ten days,
this appeal will be set “at issue,” and this appeal will be set for submission without an appellee’s
brief.


                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court